           .
..,r • • ll ,
    AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I


                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF .CALIFORNIA

                           United States of America                             JUDGMENT IN A CRIMINAL CASE
                                          V.                                    (For Offenses Committed On or After November I, 1987)


                           Guadalupe Garcia-Garcia                              Case Number: 3:19-mj-22652

                                                                                Michael L. Crowley
                                                                                Defendant 's Attorney

    REGISTRATION NO. 86224298
    THE DEFENDANT:
     1Z1 pleaded guilty to count(s) 1 of Complaint
     D was found guilty to count(:-,s): - - - - ' : . . . . . - - - - - - - - - - - - - - - - - - - - - - -
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                   Nature of Offense                                                          Count Number{s)
-   8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1
     D The defendant has been found not guilty on count(s)
     D Count(s) ---------------====---d-is_m_i-ss_e_d_o_n_th_e_m_o-ti-on_o_ft_h_e_U_n-it_e_d_S-ta-t-es-.-

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the Unit~d States Bureau of Prisons to be
    imprisoned for a tem1 of:/         _                         _                                   _

                                   6 TIME SERVED                             • ________ days
      IRI Assessment: $10 WAIVED IZl Fine: WAIVED
      IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation o.r,rremovf.                              \
     ~ Cow recotJtlll~nd$ defendant be deported/removed with relative, J \\ ( 1 \ ' 1                        1     1
                                                                                                                           •   charged in case
                jlfl)I\ .J.JUT1L I             .                                                        _
                       ,
          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Friday, July 5, 2019
                                                                              Date of Imposition of Sentence



                                                                               AY~
                                                                              HONORABLEMiciELS.BERG
                                                                              UNITED STATES MAGISTRATE JUDGE


                                                                                                                                3:19-mj-22652
      Clerk's Office Copy
